Citation Nr: 0800722	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-24 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to full payment of or reimbursement for the cost 
of unauthorized medical expenses incurred October 21, 2004 - 
October 26, 2006 at the Capital Regional Medical Center in 
Tallahassee, Florida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1951 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 determination by the 
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida (VAMC).  A notice of disagreement was 
received in May 2005, a statement of the case was issued in 
July 2005, and a substantive appeal was received in August 
2005.  


REMAND

The veteran incurred private medical expenses for treatment 
sought at Capital Regional Medical Center from October 21, 
2004 until discharge on October 26, 2004.  It appears he was 
hospitalized for acute abdominal pain.  The VAMC subsequently 
approved the payment/reimbursement of medical expenses 
incurred from October 21, 2004 to October 23, 2004, but found 
that the veteran had stabilized by October 23 and denied 
reimbursement from that point forward.  The veteran has 
appealed.  

Initially, the Board notes that the VAMC determination being 
appealed was signed by an administrative officer who was not 
identified as a medical doctor.  The statement of the case 
further indicated that according to physician review, the 
date of stabilization was determined to be October 23, 2004.  
However, importantly, there is no documentation of any 
physician review or such determination in the record.  In 
other words, the file does not appear to include any 
documentation supporting the reported review and 
determination by a VA physician.  

It is also unclear whether all of the records of the private 
hospitalization have been obtained.  Although the file 
includes several consultations reports, day-to-day reports of 
the veteran's condition do not appear to be of record.  
Review of such records would seem to be critical to any 
determination as to when the veteran's condition became 
stable. 

Finally, in view of the need to return the case for 
additional development, the Board believes that proper notice 
should be furnished to the veteran pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.  
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126. (West 2002).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be furnished 
proper notice as provided by the Veterans 
Claims Assistance Act of 2000 (VCAA). 

2.  Appropriate action should be taken to 
request all day-to-day records concerning 
the veteran's hospitalization beginning 
October 21, 2004, and ending October 26, 
2004, from the Capital Regional Medical 
Center.  

3.  After completion of the above, the 
claims file (to include any records 
obtained from the Capital Regional 
Medical Center) should be made available 
to and be reviewed by a VA medical 
doctor.  The VA medical doctor should 
then enter a written opinion into the 
record as to when the veteran became 
stable so as to allow transfer to a VA 
facility.  A rationale for the opinion 
should be set forth by the VA medical 
doctor.  

If it is determined that the veteran did 
in fact become stable at some point so as 
to allow transfer to a VA facility, a 
determination should also be made as to 
the distance to the nearest VA medical 
facility and also as to whether VA 
facilities were feasibly available for 
transfer of the veteran.  

The claims file should also be documented 
to reflect all communications between 
VAMC and Capital Regional Medical Center 
during the period in question pertinent 
to their monitoring of the veteran's 
condition. 

4.  Once the above actions have been 
completed and the claims file properly 
documented to that effect, if the benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be retuned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the expeditious handling of all cases 
that have been remanded by the Board.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


